Citation Nr: 0715572	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  07-08 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1944 to August 
1946 and from March 1948 to March 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which denied a petition to reopen a claim 
for service connection for hearing loss and denied service 
connection for tinnitus. 

In May 2007, the Board granted a motion to advance the case 
on the docket due to the veteran's advanced age.  See 38 
U.S.C.A. § 7107; 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  An unappealed RO rating decision dated in January 2004, 
of which the veteran was notified in the same month, denied 
the veteran's claim to reopen the issue of entitlement to 
service connection for bilateral hearing loss.

2.  Evidence received since the January 2004 RO decision is 
new to the claims file, but does not relate to an 
unestablished fact necessary to substantiate the claim of 
whether bilateral hearing loss was incurred or aggravated in 
service, and does not raise a reasonable possibility of 
substantiating the claim.

3.  The veteran has a current diagnosis of tinnitus.

4.  The preponderance of the evidence is against a finding 
that the veteran's tinnitus was incurred in or aggravated by 
service.




CONCLUSIONS OF LAW

1.  The January 2004 rating decision, denying the claim of 
service connection for bilateral hearing loss, is final.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2006).

2.  New and material evidence has not been submitted for the 
claim of entitlement to service connection for bilateral 
hearing loss; the claim is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2006).

3.  The veteran's tinnitus was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Prior to initial adjudication of the veteran's claim, a 
letter dated in September 2006 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  The veteran was aware that 
it was ultimately his responsibility to give VA any evidence 
pertaining to the claims.  The September 2006 letter told him 
to provide any relevant evidence in his possession.  See 
Pelegrini II, at 120-121.  

The September 2006 letter notified the veteran of the 
requirement of new and material evidence and of the grounds 
for his prior denial; as such, the Board concludes that no 
further notice is needed on the petition to reopen.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  Since the Board has 
concluded that the preponderance of the evidence is against 
the claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
VA has no obligation to provide examinations in the course of 
development for petitions to reopen previously denied claims.  
See 38 C.F.R. § 3.159(c) (2006).  As the Board has declined 
the petition, as discussed below, no examination is 
warranted.  No examination was provided for the tinnitus 
claim.  The case of McLendon v. Nicholson, 20 Vet. App. 79 
(2006), held that an examination is required when (1) there 
is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case.

The Board concludes an examination is not needed in this case 
because the only evidence indicating the veteran began to 
experience tinnitus during service is contradicted by 
statements the veteran provided during the course of 
treatment, as is discussed below.  As the Board concludes 
that the veteran's current statements are not credible, no 
evidence that his tinnitus dates to service remains to 
indicate that the disability may be related to service.  An 
examination is not warranted.  See McLendon, supra.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Petition to Reopen

The veteran has brought previous claims for service 
connection for bilateral hearing loss.  His claim was first 
denied by a rating decision in August 1986, again in August 
1990 and, most recently, in January 2004 because his hearing 
loss disability was not shown to have been incurred in or 
aggravated by service.  That decision is final.  38 U.S.C.A. 
§ 7104.

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.  38 
C.F.R. § 3.156(a) defines "new and material evidence." 
"[N]ew evidence" means evidence not previously submitted to 
agency decision makers, and "material evidence" means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The new and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Since the January 2004 rating decision, the veteran has 
submitted his VA treatment records from May and July 2006.  

The veteran's previous claims for service connection had been 
denied due to a lack of evidence to show that the hearing 
loss disability had been incurred in or aggravated by 
service.  The May and July 2006 VA treatment records do not 
address this point.  They merely record his complaints as 
related to his tinnitus, and assess the current level of his 
hearing loss disability.  As these records do not pertain to 
the grounds of the previous denials, the Board finds that 
they are not material.  As a result, the Board concludes that 
the veteran's petition to reopen a claim for service 
connection for bilateral hearing loss must be denied.  See 
38 C.F.R. § 3.156(a).

III. Service Connection

The veteran contends that he suffers from tinnitus as a 
result of combat related noise exposure in service.  For the 
reasons that follow, the Board concludes that service 
connection is not warranted.

As discussed above, service connection may be established for 
a disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110.  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).  He is not, however, competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The veteran's May 2006 VA treatment records indicate that he 
has tinnitus.  The Board is satisfied by the evidence of 
current disability.  

Turning to the requirement of the whether the veteran 
incurred or aggravated the disability in service, the 
veteran's service medical records do not reflect complaints 
of, treatment for or diagnosis of any ear disorder.  The 
veteran underwent separation from service physical 
examinations at the end of both periods of service, in August 
1946 and March 1952.  Both examination reports indicate that 
he had normal ears and scored 15 of 15 on the whispered voice 
test.  

A set of private treatment notes submitted during a prior 
claim for bilateral hearing loss are also pertinent here.  In 
1989, the veteran was treated for asymmetric hearing loss 
with a left side acoustic tumor which resulted in a total 
loss of hearing on the left side.  The veteran's history was 
reported in an April 1989 letter between his doctors, which 
stated that the veteran's history of symptoms began in the 
late 1960's while employed by the Boeing corporation where he 
had noise exposure.  He developed hearing loss and tinnitus 
which was worse on the left side than the right.  By the 
early 1970's, the veteran had no functional hearing in the 
left ear.  The veteran's treatment notes indicate that he was 
employed at Boeing for nineteen years.  

The veteran is competent to describe any experiences or 
subjective symptoms.  Service connection may indeed be 
granted when a chronic disease or disability is not present 
in service, but there is evidence of continuity of 
symptomatology after service.  See 38 C.F.R. §3.303(b) 
(2006).  In light of the evidence that the veteran had no 
inservice complaints, treatment or diagnosis of tinnitus, was 
employed at a job with noise exposure and did not begin to 
complain of symptoms until over a decade after his separation 
from service, the Board finds that the preponderance of the 
evidence is against inservice incurrence or aggravation of 
tinnitus.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may 
be rebutted by the absence of medical treatment for the 
claimed condition for many years after service).  As the 
veteran's statements during the course of treatment prior to 
filing this claim are in accord with his service medical 
records, the Board finds that the lay evidence presented by 
the veteran during the course of this claim concerning his 
continuity of symptoms after service is simply not credible.  
See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Board also notes that the May 2006 VA treatment records 
show that the veteran had complained of tinnitus, which he 
dated to service.  The audiologist recommended the veteran 
file a claim.  The Board finds that this statement does not 
lend weight to the veteran's claim.  The Board may find 
medical reports incredible if the report relies on statement 
by the veteran which the Board rejects.  See Coburn v. 
Nicholson, 19 Vet. App. 427, 432 (2006).  As this assessment 
is merely a record of the veteran's statements in conjunction 
with this claim and the audiologist did not have the 
veteran's complete record to examine, the Board finds this 
medical report incredible.  Id.  
The Board must find that the preponderance of the evidence is 
against the claim for service connection for bilateral 
tinnitus.  As noted above, the veteran's opinion as to the 
etiology of his tinnitus is not a valid medical opinion, upon 
which an allowance may be granted.  See Espiritu, supra.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
service connection for bilateral tinnitus.  See Gilbert, 1 
Vet. App. at 53.


ORDER

The appeal to reopen a claim of service connection for 
bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


